  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


HUBERT BEND, JR.,          )
                           )
     Plaintiff,            )
                           )                CIVIL ACTION NO.
     v.                    )                  2:18cv593-MHT
                           )                       (WO)
PATRICK PIZZELLA,          )
Acting Secretary of Labor, )
U.S. Department of Labor, )
                           )
     Defendant.            )

                          OPINION AND ORDER

       This     lawsuit    is     before    the      court   on     the

recommendation of the United States Magistrate Judge

that     defendant’s      motion    to     dismiss     or,   in     the

alternative, motion to transfer venue be granted to the

extent defendant seeks a transfer of venue and denied

or deferred to the extent defendant seeks dismissal.

There are no objections to the recommendation.                    After

an independent and de novo review of the record, the

court         concludes    that      the     magistrate      judge’s

recommendation should be adopted.

       Accordingly, it is ORDERED as follows:
    (1) The magistrate judge's recommendation (doc. no.

19) is adopted.

    (2)      Defendant’s      motion    to    dismiss        or,    in   the

alternative, motion to transfer venue (doc. no. 13) is:

granted to the extent that defendant seeks a transfer

of venue; denied to the extent that defendant seeks

dismissal pursuant to Federal Rule of Civil Procedure

12(b)(3); deferred for consideration by the transferee

court   to    the    extent   that     defendant      seeks        dismissal

pursuant to Federal Rule of Civil Procedure 12(b)(1)

and 12(b)(6).

    (3) This case is transferred to the United States

District     Court   for   the   Northern         District    of     Georgia

pursuant to 28 U.S.C. § 1406(a).

    The      clerk    of   the   court       is    DIRECTED        to    take

appropriate steps to effect the transfer.

    This case is closed in this court.

    DONE, this the 24th day of September, 2019.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
